Citation Nr: 0607567	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The veteran died in January 2002 due to cancer of the 
pancreas.

2.  A service-connected disability did not cause or 
materially contribute to cause his death.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause 
of the veteran's death are not met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The death certificate and the medical records documenting his 
final hospitalization show that the veteran died in January 
2002, and that the immediate cause of death was pancreatic 
carcinoma.  No other causes or contributing causes are shown.  
At the time of his death service connection had been 
established for amputation of the right leg below the knee, 
rated as 60 percent disabling; osteoarthritis of the 
lumbosacral spine, rated at 40 percent; and a scar on the 
right arm, osteoarthritis of the right hip, osteoarthritis of 
the left hip, and osteoarthritis of the left knee, all rated 
at 10 percent.  He had also been awarded a total disability 
rating based on individual unemployability, effective in 
December 1995.

The appellant contends that the veteran's musculoskeletal 
disabilities materially contributed to cause his death by 
reducing his ability to fight off the cancer.  The 
appellant's assertions are not probative of whether a 
service-connected disability materially contributed to cause 
the veteran's death, however, because as a lay person she is 
not competent to provide such an opinion.

In support of her claim she presented a February 2002 medical 
opinion from the veteran's physician, Michael J. Dawson, M.D.  
Dr. Dawson stated that, in his opinion, the veteran's 
service-connected disabilities as likely as not "prevented 
him from warding off the illness that caused his death."  
Dr. Dawson did not, however, describe any clinical findings 
or provide any rationale for his conclusion that the service-
connected disabilities, which consisted only of 
musculoskeletal impairments, affected the veteran's ability 
to ward off cancer.  According to his report Dr. Dawson is a 
gastroenterologist, not an oncologist.  For these reasons his 
opinion is of low probative value.

Due to the low probative value of Dr. Dawson's opinion, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA) regarding any effect on the pancreatic 
cancer caused by a service-connected disability.  In a 
December 2005 report Anthony G. Arcenas, M.D., a medical 
oncologist, stated that he had reviewed the evidence in the 
claims file, including the documentation regarding the 
veteran's service-connected musculoskeletal disabilities and 
the medical records pertaining to the diagnosis and treatment 
of pancreatic carcinoma.  Dr. Arcenas stated:

The precise events leading to the development of 
pancreatic cancer are not yet well understood, but 
osteoarthritis and skeletal maladies have not been 
implicated as possibly causal for this neoplasm in 
published literature.  Pancreatic cancer is 
unfortunately a very aggressive neoplasm with a 
rather dismal outcome in the vast majority of 
patients, regardless of performance status or 
comorbid conditions.  The lack of established 
screening strategies and the consequent delay in 
its diagnosis, and the lack of effective treatments 
for this disease all conspire to contribute to poor 
survival outcomes.

Hence, it is my opinion that [the veteran's] 
service-connected disabilities have no impact 
whatsoever regarding the development of this 
cancer, or his ability to fight this malignancy.

Because Dr. Arcenas' opinion was supported by rationale, with 
reference to published studies regarding the cause of 
pancreatic cancer, and provided by an oncologist, it is 
highly probative.  The Board finds, therefore, that the most 
probative evidence shows that the veteran's service-connected 
disabilities did not cause or materially contribute to cause 
his death.  For that reason the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection for the cause of the veteran's death in 
May 2002.  The RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained the 
veteran's service medical records and the private treatment 
records the appellant identified.  The appellant submitted 
the death certificate and a private medical opinion in 
support of her claim, and the Board obtained a VHA medical 
opinion.  The appellant has not indicated the existence of 
any other evidence that is relevant to her appeal, and stated 
that she had no additional evidence to submit.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of her claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


